Appeal by the defendant from a judgment of the County Court, Rockland County (Nelson, J.), rendered April 27, 2010, convicting him of robbery in the first degree, upon his plea of guilty, and imposing sentence. Assigned counsel has submitted a brief in accordance with Anders v California (386 US 738 [1967]), in which he moves for leave to withdraw as counsel for the defendant.
Ordered that the judgment is affirmed.
We have reviewed the record and agree with the defendant’s *1062assigned counsel that there are no nonfrivolous issues which could be raised on appeal. Counsel’s application for leave to withdraw as counsel is granted (see Anders v California, 386 US 738 [1967]; People v Paige, 54 AD2d 631 [1976]; cf. People v Gonzalez, 47 NY2d 606 [1979]). Skelos, J.P., Dickerson, Hall, Austin and Miller, JJ., concur.